Citation Nr: 1633181	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  96-49 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals of cerebrovascular accident (CVA) associated with migraine headaches.

2.  Entitlement to an initial rating in excess of 50 percent for migraine headaches.

3.  Entitlement to an effective date prior to July 23, 2007, for the grant of entitlement to service connection for migraine headaches.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 20, 2012.

(The issues of entitlement to compensation under 38 U.S.C. § 1151 for diverticular bleed and a left knee disability as a result of treatment at a VA facility and entitlement to restoration of a 50 percent rating for nasal allergy with sinusitis, effective June 19, 2013, are addressed in a separate document.)


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

There appears to have been some confusion with regard to who was representing the Veteran on the issue of entitlement to restoration of a 50 percent rating for nasal allergy with sinusitis, effective June 19, 2013.  The Veteran is represented by both an attorney and a Veterans Service Organization.  Daniel G. Krasnegor, a private attorney, represents the Veteran with regard to his CVA and migraine headache claims only.  This limitation is defined on the two VA Forms 21-22, Appointment of Individual as Claimant's Representative, submitted in May 2012 and August 2014.  Disabled American Veterans represents the Veteran on all other claims.  

The rating reduction for the Veteran's nasal allergy disability was effected in the September 2013 rating decision.  In March 2014 and August 2014, notices of disagreement with the September 2013 rating decision were filed by an attorney with the law firm employing Mr. Krasnegor, which indicate that the firm represented the Veteran on the CVA, migraine headache, and nasal allergy with sinusitis issues.  The firm did not file a new Power of Attorney form indicating that it represented the Veteran on the appeal of the rating reduction.  

A statement of the case was issued in May 2015.  Thereafter, in June 2015, the Veteran submitted various documents including a copy of an email he sent to the law firm concerning the rating reduction and the firm's response that they did not represent the Veteran on that issue.  All subsequent communication from the attorney is limited to the migraine and CVA issues, and the related issue of entitlement to TDIU, and the rating reduction issue has been addressed by Disabled American Veterans.  The Veteran has not disputed this division of representation or made further attempts to enlist the private attorney's assistance with the reduction issue.  Consequently, the appeal of the reduction in rating for the Veteran's nasal allergy with sinusitis is addressed in a separate decision. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


REMAND

Initial Rating for CVA

With respect to the Veteran's CVA rating claim, on June 5, 2015, a fax of 20 pages was received from the Veteran.  In a written statement, numbered page 1 by the Veteran, he mentions an attached treatment note from the Low Vision Clinic that purportedly reflects that he has an eye disorder that is a result of his CVA. However, this treatment note was not received with the fax.  The Veteran's pagination indicates that he faxed 21 pages, and a review of the submission suggests that page 3 did not fax properly.  The VA treatment notes obtained directly from the VA Medical Center in West Haven also do not include such a treatment note.  While a set of VA treatment notes dated from October 6, 1999, through July 23, 2015 is of record, the entries contained therein are limited to those entries pertinent to the Veteran's nasal allergy with sinusitis.  The most recent ophthalmology treatment note is dated in June 2013.  Consequently, there are outstanding, relevant VA treatment notes that must be associated with the record prior to further adjudication of the CVA initial rating claim.    

Initial Rating and Effective Date for Service Connection for Migraine Headaches

The claim for service connection for migraine headaches stems from a January 1995 rating decision denying a claim for benefits received on March 2, 1993.  The issue has a complicated procedural history and was most recently before the Board in January 2013 when it was remanded to the RO for further development.  

In a September 2013 rating decision, the RO granted a separate rating of 50 percent for migraine headaches, effective June 19, 2013.  The RO indicated that service connection for the disability was essentially established in a February 2008 rating decision when the rating assigned to the Veteran's service-connected nasal allergy with sinusitis was increased from 10 percent to 50 percent, at least in part because the rating criteria for a 50 percent evaluation contemplated the Veteran's headaches.  
 
In March 2014, the Veteran, through his attorney, submitted a notice of disagreement with the "50-percent rating effective June 19, 2013, for migraine headaches," which may be reasonably construed as an appeal of both the rating and effective date assigned.  However, the March 2015 statement of the case (SOC) lists only the initial rating claim as an issue and nothing in the analysis reflects consideration of the effective date.  Therefore, an SOC addressing the effective date issue must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In the September 2013 rating decision, the RO stated that the determination that migraine headaches were contemplated in the February 2008 rating decision rendered the pending service connection claim moot.  However, while the Veteran's migraine headaches were contemplated in the February 2008 assignment of a 50 percent rating for nasal allergy with sinusitis, in no way did the rating decision notify the Veteran that service connection was granted for migraine headaches.  In fact, the accompanying Rating Decision codesheet that lists the Veteran's service-connected and nonservice-connected disabilities clearly lists the migraine headaches as a nonservice-connected disability.  Consequently, the September 2013 rating decision did not render moot the issue of entitlement to service connection for migraine headaches, but granted the claim.  Therefore, the effective date issue on appeal is not one of increased rating, but of service connection.  

In September 2013, the RO assigned an effective date of June 19, 2013, for the 50 percent rating for migraine headaches as that was the date of a VA examination that the RO determined reflected that the requirements for a higher rating.  However, the February 2008 rating decision assigned an effective date of July 23, 2007, for the 50 percent rating for nasal allergy with sinusitis.  Thus, taking the February 2008 and September 2013 rating decisions together, the effective date for service connection for migraine headaches was July 23, 2007.  Therefore, the issue on appeal is entitlement to an effective date prior to July 23, 2007, for the grant of service connection for migraine headaches, as reflected on the title page.  

As for the initial rating claim for migraine headaches, the outcome of that claim is intertwined with the outcome of the effective date claim.  Therefore, the claim of entitlement to an initial rating in excess of 50 percent for migraine headaches must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

TDIU 

The Veteran filed a claim of entitlement to a TDIU on November 23, 2012, which was granted in a December 2013 rating decision.  However, the Veteran raised the issue of entitlement to TDIU prior to that claim, and a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, and is part and parcel of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the outcome of the claim of entitlement to TDIU prior to November 23, 2012, is in part dependent on the ratings assigned to the Veteran's service-connected disabilities, the issue is intertwined with the migraine rating and effective date claims and must also be remanded.  See Harris, 1 Vet. App.   

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include all VA ophthalmology, optometry, and Low Vision Clinic notes. 

2.  The Veteran and his attorney should be provided an SOC addressing the issue of entitlement to an effective date prior to July 23, 2007, for the grant of entitlement to service connection for migraine headaches.  They should also be informed of the requirements to perfect an appeal with respect to this new issue.  If an appeal is perfected, the RO should ensure that all indicated development is completed before the matter is certified for appellate consideration.

3.  If, and only if, the treatment notes obtained suggest that the Veteran has an eye disability that is associated with his CVA, the Veteran should be afforded an examination by an ophthalmologist to determine the etiology of any acquired eye disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired eye disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder was caused or permanently worsened by his service-connected CVA. 
 
For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




